HAYNSWORTH, Chief Judge, with whom BOREMAN, Circuit Judge, joins
(dissenting):
I concur in the affirmance of Marine Stevedoring Corporation v. Oosting, in which the longshoreman met his death by drowning, but I respectfully dissent in the other cases, in which the longshoremen died or were injured on the dock. When construing a statute, as we are, it is not for us heedlessly to pursue our own notion of what the congressional judgment should have been or to deal cavalierly with restrictions specified by Congress. Nor do we serve the purpose of eliminating incongruity by transferring it elsewhere in multiplied form and creating a vast area of uncertainty which can only be resolved by extensive litigation.
I had thought there could be little doubt about the intention of the Congress when it enacted the Longshoremen’s and Harbor Workers’ Compensation Act in 1927. Until then, longshoremen were covered by the compensation act of the state in which they were working as long as they were on the dock, but they had no such protection when they were on the ship or a gangplank. Twice the Congress attempted to extend state compensation statutes to longshoremen when aboard a ship on navigable waters or on a gangplank between such a ship and the dock,1 a result which would at least, have put all longshoremen in the same state on a parity, but the Supreme Court, having earlier held that a state compensation act could not reach such a person,2 struck down each statute as an unlawful delegation of congressional legislative power.3 It was this very limited purpose to secure the benefits of some compensation system to longshoremen while working aboard a ship or while passing between the ship and the dock that prompted the Congress to enact its own compensation act when its attempts to extend the state statutes, had been frustrated.
This purpose was clearly expressed in § 3 of the Act.4 in which compensation protection was extended to injuries “occurring upon the navigable waters of the United States (including any dry-dock)” the limit of admiralty tort jurisdiction as it was then understood,5 “and if recovery for the disability or death *910through workmen’s compensation proceedings may not validly be provided by State law.” The use of the words “upon the navigable waters of the United States” was clearly referable to the prior history of the problem deriving from the Supreme Court’s decision in Southern Pacific Co. v. Jensen, supra n.2, and the additional caveat that the injury be beyond the constitutional power of the states to compensate would seem to foreclose any doubt about the congressional intention in 1927.6
If there is any doubt about the congressional intention in the language of the statute, any notion that dockside injuries were intended to be covered is foreclosed by the legislative history. This was the third attempt to fill the void the Supreme Court’s decisions had delineated. Congress sought to do no more. That purpose could hardly have been made more explicit than by the language in the Senate Report No. 973, 69th Cong., 1st Sess. 16, in which it was stated, “injuries occurring in loading or unloading are not covered unless they occur on the ship or between the wharf and the ship so as to bring them within the maritime jurisdiction of the United States.”
It is true, of course, that a remedial statute such as the Longshoremen’s and Harbor Workers’ Compensation Act should be liberally construed to achieve its purpose, but not to pervert it. This one has been appropriately construed. The liberality with which it has been construed is exemplified by such eases as those holding that a marine railroad is a drydock within the drydock inclusion,7 that injuries sustained upon or after contact with the water are within the coverage of the statute even though the longshoreman was on the dock before falling or being propelled into the water,8 by those cases holding the federal act applicable to workers aboard the floating hull of a vessel under construction,9 or aboard the grounded hull of a decommissioned vessel being dismantled,10 and to workers engaged in the construction or repair of drydocks,11 and by those other cases which have attempted to *911bridge the fine line drawing the boundary between the reach of the federal and the state statutes.12 It is significant, however, that in all of these cases outside of the drydock inclusion, the employee’s injuries were suffered on the seaward side of the wharf’s edge or resulted from an event occurring when the employee was aboard a ship, whether or not commissioned, or while in the act of passing between the ship and the dock. Strictly dockside injuries suffered on the dock as a result of forces exerted there have not been held to be covered. There has thus been a liberal interpretation of the congressional intention as expressed in the Senate Report, but the cases are consistent with that expression of intention.
To a limited extent some of the cases read out of the statute the limitation that the injury be beyond the power of the state to compensate, but the excision of that proviso was very restricted and partial, and done solely for the purpose of avoiding uncertainties and the loss of rights through an erroneous choice of remedy. Thus the federal statute and the state statute are both allowed to apply in the narrow area of the dock’s edge where either statute arguably may be said to apply,13 but nothing the Supreme Court said in Calbeck or elsewhere suggests that, contrary to the plainly expressed intention of the Congress, the reach of the federal statute may be extended to injuries which are clearly on the dockside of the line. The Calbeck opinion, itself, limits its applicability to injuries on navigable waters within the area delineated by Jensen, Knickerbocker and Dawson, and by those eases made questionable.14
In this scheme of things, of course, there is some incongruity when a member of a stevedoring crew injured on the dock is covered by the state statute while a member of the same' crew injured on the ship is covered by the federal, and, if, during the day, the same fellow works part of the time on the ship and part of the time on the dock, he passes from one jurisdiction to the other, but he is never without the protection of one statute or the other. The scheme has, at least, the virtue of as large an amount of certainty as could be provided in any division of authority. The edge of the dock is as clear a line as could be drawn. Except in the very rare case, there will be no doubt as to the remedy to be pursued, and doubtful cases need occasion little litigation. If the line is moved shoreward of the dock’s edge, short of inclusion of every longshoreman wherever he may be and however he may be injured, it is bound to be vague and fuzzy and a fruitful source of contention and litigation, a circumstance quite inconsistent with the highly desirable certainty which should accompany any system of workmen’s compensation.
We, as judges, may think that it would be nice and equitable if all longshoremen were provided compensation protection by the same act, so that each would receive the same benefits from the same administrative agency wherever and *912however he was injured. That is one of the three alternative theories the majority employs to reach its conclusion but the “status theory,” as opposed to the “situs theory,” has been firmly rejected by every court that has ever considered it15 until now the majority embraces it. There is some support for the theory that coverage of the Compensation Act expanded with the expansion of admiralty’s tort jurisdiction,16 but not for the majority’s conclusion that the Compensation Act was initially intended, or later grew, to be coextensive with the admiralty’s contract jurisdiction. The phrasing of the statute, as well as its history, shows a rejection, not an adoption, of the suggestion of the Department of Labor that the contract be covered rather than places. Had it been intended to adopt the contract theory, the statutory language “on the navigable waters” could hardly have been more inappropriate for effectuation of that intention. The words, introduced as a substitute for the words, “within the admiralty jurisdiction,” require a “situs” approach, as all courts have held or assumed, not a “status” approach.
Next it is said by the majority that the compensation statute was amended by the Admiralty Extension Act of 1948,17 which extended the admiralty tort jurisdiction to injuries sustained on land, provided they were caused by a vessel on navigable waters. The Ninth Circuit has rejected this theory in a recent case18 in which the Supreme Court denied certiorari just three months ago.19 As Judge Watkins pointed out in one of the opinions from which these appeals come,20 no such intention is evident in the Admiralty Extension Act, its legislative history or the subsequent legislative history of the Compensation Act. The Admiralty Extension Act contains no reference to the Compensation Act, and five days after enactment of the Admiralty Extension Act the Compensation Act was amended to increase the benefits payable,21 but neither in that amendment nor in any of its legislative history is there any reference to the Admiralty Extension Act. Bearing in mind the initial deliberate choice of the Congress to substitute the words “upon the navigable waters” as the definition of the covered injuries for the words “within the admiralty jurisdiction,”22 as was first proposed in 1927 when the Compensation Act was enacted, a holding that the Admiralty Extension Act enlarged the scope of the Compensation Act appears a judicial ukase without legislative support.
Finally, the majority attempts to support its conclusion on the theory that the waters beneath the piers in these cases were navigable, because it either appears or it is assumed that they could be traversed by a skiff or a canoe, which leads them to the conclusion that an injury on the dock above such waters is “upon the navigable waters of the United States.” This theory, of course, flies in the face of the settled doctrine that *913the pier is an extension of the land.23 It has been specifically rejected by the Fifth Circuit in two very recent cases,24 in which the Supreme Court denied certiorari only five months ago.25 Again, it seems to me wholly inconsistent with the congressional mandate which governs us and the clearly expressed congressional intention.
If the majority’s conclusion may be thought to be justified by its statement of the desirability of elimination of incongruity, consider the barrel of incongruities its opinion will create.
A longshoreman working on a quay or wharf at the harbor’s edge and beneath which no waters flow but to which a vessel being loaded is tied, would not be covered by the federal statute under the third theory adopted by the majority, though one working nearby upon that portion of a pier which is seaward of high water would be covered. On the same pier a longshoreman would be covered if he was on the seaward side of high water when hurt and not covered if he were not. Under the status theory a longshoreman would be covered wherever he was injured, even several miles from the water on an errand to pick up supplies and however he was hurt, but on the Admiralty Extension Act amendment theory he would not be covered even though working on a pier beneath which waters flow, unless his injury was caused by the vessel or by some equipment appurtenant to the vessel. Is he covered under the majority’s conclusion if he is working on a pier beneath which waters flow and not covered if he is working on a quay ? Is he covered if his injuries are caused by a shore-based crane engaged in loading the ship, but not covered if he is struck by a switch engine moving empty freight cars? Is he covered when struck down by an automobile on a street while on the way to get supplies from a stevedore’s warehouse? Since the contract theory would bring all longshoremen within the coverage of the Act, reference to the other theories suggests that coverage would exist only if the circumstances satisfied all three of them. Would any two suffice?
The majority answers none of these questions. I would not suppose it appropriate that they now undertake to do so, but they illustrate the multitude of incongruities they would substitute for those they seek to eliminate and the extensive uncertainty they introduce in an area in which costly and prolonged litigation ought not to be necessary to ascertain the appropriate remedy.
Congress, if it wishes, may amend the statute to extend its coverage in a rational way to some point of reasonable certainty. The Court in deciding specific eases can achieve no such comprehensive result, and its attempt to do so is a grave distortion of the statute which seems to me plainly to limit us and to provide for compensation only for injuries suffered *914arguably on the seaward side of the edge of the dock.
Though the Supreme Court’s decision in Davis v. Department of Labor and Industries, supra n. 12, “astonished, bewildered and occasionally outraged the legal profession,”26 it served the very practical purpose of eliminating confusion within the defined twilight zone, confusion which the Supreme Court rightly regarded as unfair to employers and employees alike. Now we take the other road to spread confusion where none existed before and to sow vast thickets of controversy and litigation which no system of workmen’s compensation can afford.

. Act of October 6, 1917, 40 Stat. 395; Act of June 10, 1922, 42 Stat. 634.


. Southern Pacific Co. v. Jensen, 244 U.S. 205, 37 S.Ct. 524, 61 L.Ed. 1086; Clyde S.S. Co. v. Walker, 244 U.S. 255, 37 S.Ct. 545, 61 L.Ed. 1116.


. Washington v. W. C. Dawson & Co., 264 U.S. 219, 44 S.Ct. 302, 68 L.Ed. 646; Knickerbocker Ice Co. v. Stewart, 253 U.S. 149, 40 S.Ct. 438, 64 L.Ed. 834.


. 33 U.S.C.A. § 903.


. Crowell v. Benson, 285 U.S. 22, 55, 52 S.Ct. 285, 76 L.Ed. 598; Nogueira v. New York, N.H. & H. R.R. Co., 281 U.S. 128, 133, 138, 50 S.Ct. 303, 74 L.Ed. 754; Washington v. W. C. Dawson, 264 U.S. 219, 227, 235, 44 S.Ct. 302; State Industrial Commission of State of New York v. Nordenholt Corp., 259 U.S. 263, 273, *91042 S.Ct. 473, 66 L.Ed. 933; Atlantic Transport Co. v. Imbrovek, 234 U.S. 52, 59-60, 34 S.Ct. 733, 58 L.Ed. 1208; Cleveland Terminal & Valley R.R. Co. v. Cleveland S.S. Co., 208 U.S. 316, 28 S.Ct. 414, 52 L.Ed. 508.


. I recognize, of course, that the qualification that the injury be beyond the constitutional reach of state compensation acts may have been inserted for the purpose of demonstrating the congressional intention of remaining within the assumed limits of congressional power, De Barde-leben Coal Corp. v. Henderson, 5 Cir., 142 F.2d 481, and that it was disregarded in that tour <le force, which provided a highly practical, but “theoretic [ally] il-logic[al]” solution to the problem of the “twilight zone” in which both the federal and the state statutes arguably may he said to apply. Davis v. Department of Labor and Industries, 317 U.S. 249, 259, 63 S.Ct. 225, 87 L.Ed. 246. Since our task is to define congressional intention, however, the words have an obvious and cogent relevance.


. Avondale Marine Ways, Inc. v. Henderson, 346 U.S. 366, 74 S.Ct. 100, 98 L.Ed. 77; Holland v. Harrison Bros. Drydock & Ship Repair Yard, Inc., 5 Cir., 306 F.2d 369; Western Boat Bldg. Co. v. O’Leary, 9 Cir., 198 F.2d 409; Maryland Cas. Co. v. Lawson, 5 Cir., 101 F.2d 732; Continental Cas. Co. v. Lawson, 5 Cir., 64 F.2d 802. But see O’Leary v. Puget Sound Bridge & Drydock Co., 9 Cir., 349 F.2d 571.


. O’Keeffe v. Atlantic Stevedoring Co., 5 Cir., 354 F.2d 48; Interlake S.S. Co. v. Nielsen, 6 Cir., 338 F.2d 879; Puget Sound Bridge & Dry Dock Co. v. O’Leary, 260 F.Supp. 260 (W.D.Wash.1966); Beasley v. O’Hearne, 250 F.Supp. 49 (S.D.W.Va.1966); Gulf Oil Corp. v. O’Keeffe, 242 F.Supp. 881 (E.D.S.C.1965); Thomsen v. Bassett, 36 F.Supp. 956 (W.D.Mich.1940). These are the cases that justify the affirmance of the award in Marine Stevedoring Corp. v. Oosting.


. Calbeck v. Travelers Ins. Co., 370 U.S. 114, 82 S.Ct. 1196, 8 L.Ed.2d 368.


. Boston Metals Co. v. O’Hearne, 4 Cir., 329 F.2d 504.


. Newport News Shipbuilding & Dry Dock Co. v. O’Hearne, 4 Cir., 192 F.2d 968; Travelers Ins. Co. v. McManigal, 4 Cir., 139 F.2d 949; Travelers Ins. Co. v. Branham, 4 Cir., 136 F.2d 873.


. Davis v. Department of Labor and Industries, 317 U.S. 249, 63 S.Ct. 225; Parker v. Motor Boat Sales, 314 U.S. 244, 62 S.Ct. 221, 86 L.Ed. 184; Michigan Mut. Liab. Co. v. Arrien, 2 Cir., 344 F.2d 640; Taylor v. Baltimore & Ohio R.R. Co., 2 Cir., 344 F.2d 281; DeBardeleben Coal Corp. v. Henderson, 5 Cir., 142 F.2d 481; L’Hote v. Crowell, 5 Cir., 54 F.2d 212; Dixon v. Oosting, 238 F.Supp. 25 (E.D.Va.1965); Machillo v. New York Cent. R.R. Co., 200 F.Supp. 805 (S.D.N.Y. 1962); Caldaro v. Baltimore & Ohio R.R. Co., 166 F.Supp. 833 (E.D.N.Y. 1958); West v. Erie R.R. Co., 163 F.Supp. 879 (S.D.N.Y.1958); Ford v. Parker, 52 F.Supp. 98 (D.Md.1943); Richards v. Monahan, 17 F.Supp. 252 (D. Mass.1936).


. Moores’ Oases, 323 Mass. 162, 80 N.E.2d 478 (1948), Affd sub nom. Bethlehem Steel Co. v. Moores, 335 U.S. 874, 69 S.Ct. 239, 93 L.Ed. 417. See also Calbeck v. Travelers Ins. Co., 370 U.S. 114, 82 S.Ct. 1196; Baskin v. Industrial Accident Commission, 338 U.S. 854, 70 S.Ct. 99, 94 L.Ed. 523; Davis v. Department of Labor and Industries, 317 U.S. 249, 63 S.Ct. 225.


. 370 U.S. 114, 126-127, 82 S.Ct. 1196.


. Travelers Ins. Co. v. Shea, 5 Cir., 382 F.2d 344; O’Keeffe v. Atlantic Stevedor-ing Co., 5 Cir., 354 F.2d 48. See also Houser v. O’Leary, 9 Cir., 383 F.2d 730. But see Holland v. Harrison Bros. Dry Dock & Ship Repair Yard, Inc., 5 Cir., 306 F.2d 369, 373 n. 4.


. See Michigan Mut. Liab. Co. v. Arrien, 233 F.Supp. 496 (S.D.N.Y.1964); Boston Metals v. O’Hearne, 1964 A.M.C. 2351 (D.Md.1963). The issue was not reached on appeal in either case.


. 46 U.S.C.A. § 740.


. Houser v. O’Leary, 9 Cir., 383 F.2d 730.


. Houser v. O’Leary, 390 U.S. 954, 88 S.Ct. 1047, 19 L.Ed.2d 1147.


. Johnson v. Traynor, 243 F.Supp. 184, 190-192 (D.Md.1965). See also Travelers Ins. Co. v. Shea, 5 Cir., 382 F.2d 344, 349-350, cert. denied McCollough v. Travelers Ins. Co., 389 U.S. 1050, 88 S.Ct. 780,19 L.Ed.2d 842, approvingly quoting Judge Watkins’ reasoning.


. 62 Stat. 602.


. Had those words been adopted by the Congress, they would furnish some basis for the majority’s contract theory; their rejection by the Congress refutes the theory.


. Swanson v. Marra Bros., Inc., 328 U.S. 1, 66 S.Ct. 869, 90 L.Ed. 1045; Minnie v. Port Huron Terminal Co., 295 U.S. 647, 55 S.Ct. 884, 79 L.Ed. 1631; T. Smith & Son, Inc. v. Taylor, 276 U.S. 179, 48 S.Ct. 228, 72 L.Ed. 520; State Industrial Commission of State of N. Y. v. Nordenholt Corp., 259 U.S. 263, 42 S.Ct. 473, 66 L.Ed. 933; Cleveland Terminal & Valley R.R. Co. v. Cleveland S.S. Co., 208 U.S. 316,28 S.Ct. 414; The Plymouth, 70 U.S. (3 Wall.) 20, 18 L.Ed. 125; Houser v. O’Leary, 9 Cir., 383 F.2d 730, cert. denied 390 U.S. 954, 88 S.Ct. 1047; O’Keeffe v. Atlantic Stevedoring Co., 5 Cir., 354 F.2d 48; Michigan Mut. Liab. Co. v. Arrien, 2 Cir., 344 F.2d 640; Hastings v. Mann, 4 Cir., 340 F.2d 910; Wiper v. Great Lakes Engineering Works, 6 Cir., 340 F.2d 727; American Export Lines, Inc. v. Revel, 4 Cir., 266 F.2d 82; O’Loughlin v. Parker, 4 Cir., 163 F.2d 1011; Johnston v. Marshall, 9 Cir., 128 F.2d 13; Benedict on Admiralty § 29 (6 ed.); Gilmore & Black, The Law of Admiralty § 6-46 (1957 ed.); Robinson on Admiralty § 11 (1939 ed.).


. Nicholson v. Calbeck, 5 Cir., 385 F.2d 221; Travelers Ins. Co. v. Shea, 5 Cir., 382 F.2d 344.


. Nicholson v. Calbeck, 389 U.S. 1051, 88 S.Ct. 790, 19 L.Ed.2d 843; McCollough v. Travelers Ins. Co., 389 U.S. 1050, 88 S.Ct. 780.


. Gilmore & Black, The Law of Admiralty 349 (1957 ed.).